UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22595 FSI Low Beta Absolute Return Fund Three Canal Plaza, Suite 600 Portland, Maine 04101 (207) 347-2086 Gary W. Gould, Principal Executive Officer FSI Low Beta Absolute Return Fund 320 South Boston, Suite 1130 Tulsa, OK 74103-4700 Date of fiscal year end: August 31 Date of reporting period: May 15, 2013 – May 31, 2013 Item 1.Schedule of Investments. FSI Low Beta Absolute Return Fund Schedule of Investments (Unaudited) as of May 31, 2013(a) Shares Value Money Market Fund – 100.0% Fidelity Institutional Money Market Portfolio $ Total Investments (Cost $100,014) – 100.0% Other assets less liabilities – 0.0% - NET ASSETS – 100.0% $ (a) FSI Low Beta Absolute Return Fund (the “Fund”) is a non-diversified, closed-endmanagement investment company that was organized as a Delaware statutory trust on August 1, 2011.The Fund has had no operations through May 31, 2013 other than those relating to its organization and registration under the Investment Company Act of 1940, as amended (the “1940 Act”). In connection with the Fund’s registration as a closed-end fund under the 1940 Act, 1,000 units of beneficial interest of the Fund were issued to Gary W. Gould at an aggregate purchase price of $100,000 on April 19, 2013.Mr. Gould is a member of the Fund’s Board of Trustees, the Fund’s Principal Executive Officer and principal of Financial Solutions, Inc., the Fund’s investment adviser. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FSI LOW BETA ABSOLUTE RETURN FUND By:/s/ Gary W. Gould Gary W. Gould, Principal Executive Officer Date:July 18, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Gary W. Gould Gary W. Gould, Principal Executive Officer Date:July 18, 2013 By:/s/ Michael J. McKeen Michael J. McKeen, Principal Financial Officer Date:July 18, 2013
